Name: COMMISSION REGULATION (EC) No 2389/95 of 11 October 1995 on the supply of rye flour intended for the people of Georgia, Armenia, Azerbaijan and Tajikistan
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy
 Date Published: nan

 12. 10 . 95 EN Official Journal of the European Communities No L 244/53 COMMISSION REGULATION (EC) No 2389/95 of 11 October 1995 on the supply of rye flour intended for the people of Georgia, Armenia, Azerbaijan and Tajikistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan , Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), laying down the rules for the application of Council Regulation (EC) No 1 975/95 and in particular Article 2 (2) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, in accordance with Article 5 (2), as payment for the costs of processing, pack ­ aging and marking ; Whereas, it is appropriate to open without delay a ten ­ dering procedure for the supply of 27 000 tonnes of rye flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130, B- 049 Bruxelles/Brussel . The closing date for the lodgement of tenders shall be 23 October 1995 at 5 p.m . (Brussels time). In the case of non-acceptance of offers on 23 October, a second closing date for the lodgement of offers shall be 2 November 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days . 2 . The offer of the tenderer shall indicate the quantity of rye , to be taken over from the intervention stocks referred to in Annex II as payment for the supply, neces ­ sary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down . The quantities awarded must leave the stocks within a period of one month from the date of notification of the awjrd . An additional offer may be made for a product delivered free on wagon . The loading rate of the railway station proposed must be at least 1 000 tonnes per day. The offer shall be expressed in tonnes of rye (net weight) to be exchanged for a tonne of finished product (net weight). 3 . The tendering security referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tome of flour. 4. The security referred to at Article 8 ( 1 ) of Regulation (EC) No 2009/95 is fixed at ECU 230 per tonne of flour. Article 4 1 . The certificate of removal referred to in the third indent of Article 12 (3) of Regulation (EC) No 2009/95 shall be established on the basis of the model in Annex III . 2. The take-over certificate shall be established on the basis of the model in Annex IV. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 27 000 tonnes (net) of rye flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 (2) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on the boat. The loading rate of the port proposed must be at least 1 000 tonnes per day ; (b) the packaging and marking of the product in accor ­ dance with the instructions set out in Annex I. The goods must be made available for loading on board ship , for a maximum period of 10 days with effect from the dates laid down in Annex I. (') OJ No L 191 , 12 . 8 . 1995, p . 2 . P) OJ No L 196, 19 . 8 . 1995, p . 4 . No L 244/54 UNI Official Journal of the European Communities 12. 10 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1995. For the Commission Franz FISCHLER Member of the Commission 12. 10 . 95 EN 1 Official Journal of the European Communities No L 244/55 ANNEX I 1 . Product to be supplied : Rye flour. 2 . Characteristics and quality of the goods (') : Flour of fair, sound and marketable quality, free of odour and live or dead pests ; the flour shall meet the following conditions :  moisture content : 14% maximum,  Hagberg falling number of at least 120, including the preparation (agitation) time of 60 seconds,  ash content : 1,10 % maximum, as a percentage of dry matter. 3 . Total quantity : 27 000 tonnes (net weight). 4 . Description of the lots : Five lots . Each lot to be delivered to one port only (or one station only) : Lot No 1  7 000 tonnes of which :  3 500 made available with effect from 27. 12. 1995,  3 500 made available with effect from 6. 12. 1995 ; Lot No 2  6 000 tonnes of which :  3 000 made available with effect from 4. 12 . 1995,  3 000 made available with effect from 18 . 12. 1995 ; Lot No 3  3 500 tonnes made available with effect fiom 11 . 12. 1995 ; Lot No 4  7 000 tonnes of which :  3 500 made available with effect from 4. 12. 1995,  3 500 made available with effect from 11 . 12. 1995 ; Lot No 5  3 500 tonnes made available with effect fiom 4. 12. 1995. 5 . Packaging (2) : The five lots will be packaged in new mixed jute/polypropylene sacks each containing 50 kilograms net. OJ No C 114, 29. 4. 1991 (under II.B(2)(c)). The sacks will be packed in new polypropylene 'slinged bags/big bags', closed on top, at the rate of 21 sacks, preferably interlocked (1+2 and 2 + 1 ), of 50 kilo ­ grams per 'big bag'. The 'big bags' will be sealed undei the responsibility of the contractor. 6 . Marking : The marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in OJ No C 114, 29 . 4. 1991 ipoint I I.B (3)). 7 . Stage of supply : fob stowed or free on wagon (FOW). (') The successful tenderer shall deliver to the transporter a certificate rom an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiatioi, in the Member State concerned have not been ex ­ ceeded . The radioactivity certificate must indicate the caesium-134 and - 137 and iodium-131 levels . ( 2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. No L 244/56 I EN 1 Official Journal of the European Communities 12 . 10 . 95 ANNEX II (tonnes) Places of storage Quantity GERMANY Lot No 1 RHG-Agrarz . FÃ ¼rstenwalder Futtermittel-Getreide D- 15890 EisenhÃ ¼ttenstadt 801 RHG-Agrarz . FÃ ¼rstenwalder Futtermittel-Getreide D-15517 FÃ ¼rstenwalde 793 Bohnhorst GmbH &amp; Co . KG Landhandel D- 149 13 Hohenseefeld 5,986 Rhenania Umschlag und Lagerei GmbH D-10997 Berlin 3,094 Behala Berliner Hafen- und Lagerhausbetriebe D-13353 Berlin 2,908 Rhenus AG D- 13585 Berlin 510 Lot No 2 Dresdner Handelsgesellschaft fur Nahrungsmittel und Getranke mbH D-01219 Dresden 493 Getreidelagerhaus Lommatzscher Pflege D-01591 Riesa 11,340 Marka MÃ ¤rkische Kraftfutter GmbH D- 14473 Potsdam 320 Lot No 3 Rieke &amp; Co. Lagerhaus - und Spedition D-37603 Holzminden 2,141 JÃ ¼lke KG Spedition D-27333 BÃ ¼cken 4,482 Landhandel Nord-West GmbH &amp; Co . D-26524 Hage 370 AUSTRIA Lot No 4 GÃ ¶llersdorf, RLH 785,140 Stadl-Paura, Agrarspeicher 12 631,130 Lot No 5 Absdorf-Hippersdort, Minnich 1 189,110 GÃ ¶tzendorf, Polsterer 1 645,380 Krems , Mierka 1 761,000 Korneuburg, Agrarspeicher 291,800 Parndorf, Gsellmann 854,200 Schwechat, Agrarspeicher 1 177,260 Steinaweg, Nosko 118,155 12. 10 . 95 EN Official Journal of the European Communities No L 244/57 The characteristics of the lots shall be supplied to the Tenderers by the intervention agencies . Addresses of the intervention agencies : GERMANY BLE Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 02 03 D-60083 Frankfurt am Main Tel . (49-69) 15 64 0 ; Fax (49-69) 1 5 64-793/794. AUSTRIA Agrarmarkt Austria Dresdner StraÃ e 70 A- 1200 Vienna Tel . (43-1)331 51 233 ; Fax (43-1)331 51 298 . No L 244/58 | EN Official Journal of the European Communities 12 . 10 . 95 ANNEX III Certificate of removal of products from intervention stocks Intervention Agency : Tender Regulation (EC) No : Tender : Product : Lot No : Identification No Name of store Quantities removed Effective date of last physical removal Date, stamp and signature of the intervention agency 12. 10 . 95 [ ENl Official Journal of the European Communities No L 244/59 ANNEX IV Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Number of sacks : of 'big bags' : Total quantity in tonnes net : gross : Place and date of take over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter